Citation Nr: 0404319	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  The veteran's separation documents reflect that he was 
awarded the Combat Medical Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge by video teleconference, who will render 
the final determination in this claim and was designated by 
the Chairman of the Board to conduct the hearing.  
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the hearing 
transcript issued following the hearing is of record.

The Board notes that the veteran has also filed notices of 
disagreement with decisions rendered in September 2001 and 
April 2002, concerning the evaluations awarded his service-
connected Diabetes Mellitus II and diabetic neuropathy of the 
left and right lower extremities, and a decision rendered in 
August 2002, concerning the evaluations awarded his service-
connected peripheral neuropathy of the left and right hand.  
Accordingly, the RO issued statements of the case and 
supplemental statements of the case identifying these issues 
in August and December 2002.

However, on his VA Form 9, "Appeal to Board of Veterans' 
Appeals," filed in January 2003, the veteran indicated that 
he had read the statement of the case and any supplemental 
statements of the case received and that he wish to appeal 
only the issue of TDIU.  Neither the veteran nor his 
representative filed any document subsequently indicating an 
intention to perfect his appeal as to the other issues.  This 
was further confirmed in May 2003 in testimony before the 
undersigned Veterans Law Judge.  Therefore, the Board finds 
that the only issue that has been perfected and is properly 
before the Board is that of entitlement to TDIU.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)). Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).

In the present case, the RO has denied entitlement to TDIU 
based primarily on the following medical evidence.  The first 
is a finding by David Collipp, M.D., in July 1998 that the 
veteran, while unable to carry bodies out of a burning 
building, would be capable of light or sedentary duty.  The 
second is the report of a May 2002 VA report of examination 
for Diabetes Mellitus, which indicates that any restrictions 
on the veteran's occupational or recreational activities is 
due to his back disability, which is not service-connected.

The veteran testified before the undersigned Veterans Law 
Judge in May 2003 that there was some difficulty in 
diagnosing the pain and neurological impairment he continues 
to suffer from in his back and extremities.  In 1997, when he 
underwent lumbar spine surgery, his private physicians 
thought the source of his conditions was his lower back.  
However, he and his witness testified, after the surgery, his 
condition persisted and even worsened.  In 1998, he began 
treatment at the VA Medical Center in Jackson, and was seen 
by Ethel S. Rose, M.D.  She diagnosed him as having 
neuropathic pain, secondary to Diabetes Mellitus II.  
Treatment for this condition helped to resolve some, but not 
all, of the veteran's impairment.  The veteran therefore 
argues that the real source of his unemployability is his 
service-connected Diabetes Mellitus II and associated 
peripheral neuropathy.

The medical evidence appears, in part, to support the 
veteran's testimony.  In this regard, private medical records 
dated in February 1998 reflect that the veteran underwent 
removal of a right L5-S1 disc herniation with relief of right 
lower extremity pain.  However, pain in the left hip 
continued.  These records reveal that the physician, John C. 
Neill, M.D., could find nothing in the upper lumbar or lower 
thoracic region that might account for this pain.  Subsequent 
work up including electrical studies showed a definite 
polyneuropathy, but it was not thought to be a radicular 
pain.  Prescribed neurotonin did not help, and the physician 
remained puzzled as to the source of the pain.  He 
specifically opined that he did not believe it was caused by 
lumbar disc disease.

An October 1998 treatment entry by Dr. Rose is also of record 
and shows an impression of severe axonal polyneuropathy with 
severe neuropathic pain associated with the veteran's 
Diabetes Mellitus.  Dr. Rose then stated

Prognosis for recovery is poor.  We can 
continue to review the etiology and treat 
the pain.  His prognosis for recovery of 
motor weakness or lessening pain is poor. 

The record shows that the veteran is now service-connected 
for Diabetes Mellitus II, associated with exposure to the 
herbicide Agent Orange, and for diabetic neuropathy in the 
left and right lower extremities and diabetic peripheral 
neuropathy of the left and right hands, as secondary to the 
service-connected Diabetes Mellitus II.

In contrast, while the May 2002 VA report of examination for 
Diabetes Mellitus includes the opinion that the veteran's 
occupational and recreational impairment is the result of his 
non-service connected back, the Board notes that this opinion 
was proffered absent review of the entire claims folder and, 
significantly, without review of a subsequent, June 2002, VA 
examination for neurological disorders.  These examinations 
are the most recent VA examinations of record.  The most 
recent VA treatment records present are dated in December 
2002.

The Board finds it is necessary to procure an examination by 
appropriate specialists to obtain an opinion as to the 
veteran's unemployability, clarify the source of the 
veteran's occupational impairment, and to determine its 
cause.  See 38 C.F.R. § 3.159(c)(4) (2003). 

In addition, the record reflects that the veteran was 
medically retired as a Fire Lieutenant in January 1999.  He 
had been employed there from April 1977 to January 1999, and 
last performed work in August 1997.  Records of his sick 
leave are present in the claims file, but records of the 
decision to medically retire the veteran, and any medical 
evidence used in making that determination, are not of 
record.  The Board finds it would be useful to obtain these 
records. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit further invalidated the Board's ability to 
cure VCAA deficiencies.  See Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore a remand is also required 
in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues on appeal.  

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his service-connected 
Diabetes Mellitus II and associated 
neurological conditions, and for his non-
service connected lumbar and cervical 
spine surgeries.  The RO should procure 
duly executed authorization for the 
release of private medical records.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected Diabetes Mellitus II and 
associated neurological conditions, and 
for his non-service connected lumbar and 
cervical spine surgeries that are not 
already of record.  In particular, the RO 
should obtain any and all records to 
include clinical medical records from the 
VA Medical Center in Jackson, Mississippi 
and specifically for treatment rendered 
under the care of Dr. Rose, that are not 
already of record from 1998 to the 
present, and any and all records to 
include clinical medical records from the 
VA Medical Center in Jackson, Mississippi 
from December 2002 to the present.

4.  The RO should contact Dr. Rose and 
request that she provide an opinion as to 
the veteran's unemployability, and, if 
unemployable, the source of the 
impairment that causes it.  Please ask 
Dr. Rose to provide the following 
information:
?	Is the veteran unemployable?
?	To what impairment does the 
physician attribute the veteran's 
unemployability, if he is found 
unemployable?
?	Is it as likely as not that the 
impairment causing the veteran's 
unemployability, if found, is the 
result of the service-connected 
Diabetes Mellitus II and related 
conditions, including diabetic 
peripheral neuropathy of the left 
and right hands and diabetic 
neuropathy of the left and right 
lower extremities as opposed to the 
non-service connected lumbar and 
cervical spine conditions.

5.  After procuring duly executed release 
of private records from the veteran, the 
RO should request from the Fire 
Department at which the veteran was 
employed any and all medical records, 
including any and all clinical medical 
records; the determination that found the 
veteran medically disabled; and any and 
all supporting medical evidence for that 
determination.

6.  When the above development has been 
completed, the RO should schedule the 
veteran for examination by the 
appropriate specialists to determine 
whether or not the veteran is 
unemployable and, if so, the source of 
the impairment that causes it.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims file must be made 
available to the examiners in conjunction 
with their examination, to include any 
and all new evidence obtained pursuant to 
this remand.  The examiner(s) should 
address the following matters. 

?	Summarize the medical history, 
including the onset and course, of 
service-connected Diabetes Mellitus II 
and associated neurological 
conditions, and the non-service 
connected lumbar and cervical spine 
surgeries.
?	Describe any current symptoms and 
manifestations attributed to the 
service-connected Diabetes Mellitus II 
and associated neurological 
conditions, as opposed to the his non-
service connected lumbar and cervical 
spine surgeries.  If this cannot be 
distinguished, the examiners should so 
state.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all symptomatology and pathology 
identified, and whether such is due to 
the service-connected Diabetes 
Mellitus II and associated 
neurological conditions, as opposed to 
the non-service connected lumbar and 
cervical spine surgeries.  If the 
examiners cannot distinguish the 
etiology of diagnosed conditions, they 
should so state.

The examiners are requested to provide 
the following opinions:

?	Is the veteran unemployable?
?	To what impairment do the examiner 
attribute the veteran's 
unemployability, if he is found 
unemployable?
?	Is it as likely as not that the 
impairment causing the veteran's 
unemployability, if found, is the 
result of the service-connected 
Diabetes Mellitus II and related 
conditions, including diabetic 
peripheral neuropathy of the left 
and right hands and diabetic 
neuropathy of the left and right 
lower extremities as opposed to the 
non-service connected lumbar and 
cervical spine conditions.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to TDIU.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




